DETAILED ACTION
	
Introduction
Claims 1-19 are pending. This Office action is in response to Application 17/393,960 filed on 8/4/2021.

Claim Rejections: 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 15-16, and 18-19 are rejected under 35 U.S.C. 103 because they are unpatentable over Mishra (US 2020/0287962) in view of Pahwa (US 2020/0314173).
Regarding claims 1, 18, and 19, Mishra teaches a method of performing load balancing self-adjustment within an application environment, the method comprising: while nodes of the application environment load balance traffic among endpoints that provide services for an application in accordance with a first load balancing configuration, sensing application environment metrics (A plurality of load balancers balance traffic among a plurality of service nodes in accordance with a first load balancing configuration. See par. 44-45. The service nodes may be associated with a particular application. See par. 46. While the load balancers route traffic to the service nodes based on the first load balancing configuration, the system collects performance indicators associated with the service nodes. See par. 95); performing a self-adjustment operation that generates a second load balancing configuration based on the application environment metrics, the second load balancing configuration being different from the first load balancing configuration (The system generates a load balance update (i.e., a second load balancing configuration) based on the collected performance indicators. See par. 97); and deploying the second load balancing configuration among the nodes to enable the nodes to load balance the traffic among the endpoints that provide the services for the application in accordance with second load balancing configuration in place of the first load balancing configuration (The system sends the second load balancing configuration to the load balancers to reconfigure the load balancers. Thereafter, the load balancers route traffic to the service nodes based on the second load balancing configuration. See par. 97).
However, Mishra does not teach that the endpoints are clusters. Nonetheless, Pahwa teaches a multi-cluster load-balancing system whereby an application is hosted by a plurality of geographically distributed clusters, and whereby requests for the application are load-balanced to one of the plurality of clusters. See par. 52; fig. 4. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mishra so that the service nodes reside within a plurality of geographically distributed clusters because doing so allows the system to load-balance workload associated with a geographically distributed application. 
Regarding claim 2, Mishra and Pahwa teach wherein the first load balancing configuration includes a first set of load balancing weights; and wherein sensing the application environment metrics includes: obtaining the application environment metrics while the nodes of the application environment load balance the traffic among the clusters that provide the services in accordance with the first set of load balancing weights (Mishra teaches that the first load balancing configuration may comprise a first set of weights assigned to the service nodes. For instance, the first load balancing configuration may assign a weight of 50% to a first service node and weight of 50% to a second service node, meaning that the load balancers route 50% of the workload to the first service node and 50% of the workload to the second service node. See par. 58. As indicated in the discussion of claim 1 above, Pahwa suggests modifying the system of Mishra so that the service nodes reside in different clusters, because doing so is beneficial for the reasons provided in the discussion of claim 1).
Regarding claim 3, Mishra and Pahwa teach wherein the second load balancing configuration includes a second set of load balancing weights, at least some of the load balancing weights of the second set being different from respective load balancing weights of the first set; and wherein deploying the second load balancing configuration includes: re-configuring the nodes of the application environment to load balance the traffic among the clusters that provide the services in accordance with the second set of load balancing weights in place of the first set of load balancing weights (Mishra teaches that the second load balancing configuration may comprise a second set of weights assigned to the service nodes. For instance, the second load balancing configuration may assign a weight of 25% to a first service node and a weight of 75% to a second service node, meaning that the load balancers route 25% of the workload to the first service node and 75% of the workload to the second service node. See par. 83. As indicated in the discussion of claim 1 above, Pahwa suggests modifying the system of Mishra so that the service nodes reside in different clusters, because doing so is beneficial for the reasons provided in the discussion of claim 1).
Regarding claim 4, Mishra and Pahwa teach wherein the clusters include a first microservice cluster and a second microservice cluster, each of the first microservice cluster and the second microservice cluster  providing a same microservice for the application; wherein a particular node initially load balances microservice requests among the first microservice cluster and the second microservice cluster  in accordance with the first set of load balancing weights while the application environment metrics are sensed; and wherein re-configuring the nodes includes: changing operation of the particular node to load balance microservice requests among the first microservice cluster  and the second microservice cluster  in accordance with the second set of load balancing weights (Mishra teaches that the first and second service nodes may comprise instances of the same micro-service, such that reconfiguring a load balancer with the second load balancing configuration causes the load balancer to route 25% of the workload to a first instance of the micro-service and 75% of the workload to a second instance of the micro-service. See par. 46. As indicated in the discussion of claim 1 above, Pahwa suggests modifying the system of Mishra so that the service nodes reside in different clusters, because doing so is beneficial for the reasons provided in the discussion of claim 1).
Regarding claim 5, Mishra and Pahwa teach wherein the clusters include a plurality of microservice clusters which forms a service mesh, the plurality of microservice clusters including groups of clusters providing the same microservice (Mishra teaches that the first and second service nodes may comprise instances of the same micro-service. See par. 46. As indicated in the discussion of claim 1 above, Pahwa suggests modifying the system of Mishra so that the service nodes reside in different clusters, because doing so is beneficial for the reasons provided in the discussion of claim 1).
Regarding claim 6, Mishra and Pahwa teach wherein the clusters include a first service cluster and a second service cluster, each of the first service cluster and the second service cluster performing a same application routine for the application; wherein a particular node initially load balances application routine requests among the first service cluster and the second service cluster in accordance with the first set of load balancing weights while the application environment metrics are sensed; and wherein re-configuring the nodes includes: changing operation of the particular node to load balance application routine requests among the first service cluster and the second service cluster in accordance with the second set of load balancing weights (Mishra teaches that the first and second service nodes may comprise instances of the same process (i.e., sub-routine) of an application. See par. 46. Thus, a load balancer initially load balances the workload among the first and second processes in accordance with a first set of weights while the system collects the performance indicators, and then subsequently load balances the workload among the first and second processes in accordance with a second set of weights determined based on the collected performance indicators. See par. 95, 97. As indicated in the discussion of claim 1 above, Pahwa suggests modifying the system of Mishra so that the service nodes reside in different clusters, because doing so is beneficial for the reasons provided in the discussion of claim 1).
Regarding claim 7, Mishra teaches wherein the application environment metrics includes application environment state information; and wherein performing the self-adjustment operation includes: entering the application environment state information into a policy engine constructed and arranged to generate load balancing configurations, the policy engine generating the second load balancing configuration based on the entered application environment state information (Mishra teaches collecting performance indicators which indicate a state of the application, such as a current number of jobs in a queue for the application, average processing time, latency metrics, error counts, etc. See par. 48. The performance indicators are entered into configuration manager (i.e., policy engine) that generates the second load balancing configuration based on the entered performance indicators. See par. 51).
Regarding claim 15, Mishra teaches wherein the nodes of the application environment include enforcement points that form a microservice mesh; and wherein deploying the second load balancing configuration includes: programming the enforcement points with respective load balancing policies that direct the enforcement points to load balance microservice requests in accordance with the respective load balancing policies (The configuration manager provides the second load balancing configuration to one or more load balancers that are then configured with the second load balancing configuration, thereby causing the one or more load balancers to load balance requests to the service nodes in accordance with load balancing weights set forth by the second load balancing configuration. See par. 58, 97).
Regarding claim 16, Mishra teaches wherein programming the enforcement points with the respective load balancing policies includes:  configuring a set of enforcement points to issue ingested microservice requests in accordance with round robin based load balancing (The weights set forth in the second load balancing configuration are weights for use in weighted round robin load balancing scheme. See par. 58).
Claims 8 and 10 are rejected under 35 U.S.C. 103 because they are unpatentable over Mishra and Pahwa, as applied to claim 7 above, in further view of Pellowski (US 9,003,432).
Regarding claim 8, Mishra and Pahwa do not teach wherein performing the self-adjustment operation further includes: starting a sample timer that is configured to expire at a predefined sample time, the application environment state information being received into storage from the nodes after starting the sample timer and prior to expiration of sample timer at the predefined sample time, and wherein the application environment state information is entered from the storage into the policy engine upon expiration of the sample timer at the predefined sample time. However, Pellowski teaches a monitoring system whereby the system starts a timer, collects performance for the duration of a sampling interval, and utilizes the performance data to manage a monitored system upon expiration of the timer. See col. 9, ln. 53-67; fig. 3. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mishra and Pahwa so that the system starts a timer, collects the performance indicators for the duration of a sampling interval as measured by the timer, and enters the performance indicators upon expiration of the timer, because doing so provides one way of implementing Mishra’s feature of periodically receiving the performance indicators and periodically updating the load balancing configuration based on the periodically received performance indicators. See Mishra, par. 48, 83. 
Regarding claim 10, Mishra, Pahwa, and Pellowski teach further comprising: continuing to sense the application environment metrics to form a series of application environment state samples; continuing to perform the self-adjustment operation periodically in response to operation of the sample timer to form a series of new load balancing configurations based on the series of application environment state samples; and deploying the series of new load balancing configurations among the nodes to enable the nodes to load balance the traffic base on the series of new load balancing configurations (Mishra teaches that the system periodically receives performance indicators from the service nodes and periodically updates the load balancing configuration based on the periodically received performance indicators. See par. 48, 83. As indicated in the discussion of claim 8, Pellowski suggests modifying the system of Mishra and Pahwa to use a timer to implement the feature of periodically receiving performance indicators and periodically updating the load balancing configuration based on the periodically received performance indicators, because doing so is beneficial for the reasons provided above with respect to claim 8). 
Claim 9 is rejected under 35 U.S.C. 103 because it is unpatentable over Mishra, Pahwa, and Pellowski, as applied to claim 8 above, in further view of Ratnasamy (US 2020/0336369).
Regarding claim 9, Mishra, Pahwa, and Pellowski teach wherein the policy engine includes an algorithmic policy model (Mishra’s configuration manager, which is responsible for generating the second load balancing configuration, may be considered an algorithmic policy model), but Mishra, Pahwa, and Pellowski do not teach: wherein the sample of the application environment state information includes: respective network latency samples, throughput samples, and application resource utilization samples from the nodes of the application environment; and wherein entering the sample of the application environment state information into the policy engine includes: applying the respective network latency samples, throughput samples, and application resource utilization samples to the algorithmic policy model to create the second load balancing configuration. However, Ratnasamy teaches a system for monitoring a data center whereby the system collects service usage, network utilization, and network throughput information associated with the data center in order to determine whether one or more actions need to be taken with respect to the data center. See par. 14. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mishra, Pahwa, and Pellowski so that the collected performance indicators include service usage, network latency, and network throughput data (to the extent that this data is not already included in the collected performance indicators), because doing so allows the system to collect additional performance indicators that are relevant to updating the load balancing configuration. 
Claims 11-12 are rejected under 35 U.S.C. 103 because they are unpatentable over Mishra, Pahwa, and Pellowski, as applied to claim 10 above, in further view of Patil (US 2021/0014141).
Regarding claim 11, Mishra, Pahwa, and Pellowski do not teach further comprising: computing a series of rewards based on the series of application environment state samples, the series of rewards identifying a series of application environment behavior changes over time. However, Patil teaches a system of analytics for network automation whereby the system computes a series of rewards that each identify a change in one or more key performance indicators of a network resulting from an action performed on the network at a current state of the network. See par. 73. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mishra, Pahwa, and Pellowski so that the system computes a series of rewards that each identify a change in performance indicators resulting from an action taken by the load balancers at a current state of the application environment, because doing so allows the system to use reinforcement learning to update the load balancing configuration. 
Regarding claim 12, Mishra, Pahwa, Pellowski, and Patil teach wherein the series of new load balancing configurations includes a series of actions defining a series of load balancing adjustments made to the nodes of the application environment over time (Mishra teaches that the system periodically receives performance indicators from the service nodes and periodically updates the load balancing configuration based on the periodically received performance indicators. See par. 48, 83. Each load balancing configuration represents changes to the load balancers (i.e., actions) at a particular point in time (i.e., state) of the system); and wherein the method further comprises: forming a series of state-action-reward entries based on (i) the series of application environment state samples, (ii) the series of actions, and (iii) the series of rewards, and storing the series of state-action-reward entries in a state-action-reward repository (Patil teaches creating a set of training data instances, where each instance includes a current state, an action and a reward, and storing the training data instances in a training data storage 610. See par. 73-74; fig. 6. Thus, Patil suggests modifying the system of Mishra, Pahwa, and Pellowski to create a set of training data instances that each comprise a state, an action, and a reward, and storing such data in a training data storage, because doing so is useful for the reasons provided above with respect to claim 11).
Claims 13-14 are rejected under 35 U.S.C. 103 because they are unpatentable over Mishra, Pahwa, Pellowski, and Patil, as applied to claim 12 above, in further view of Soto (US 2021/0099829).
Regarding claim 13, Mishra, Pahwa, Pellowski, and Patil teach further comprising: performing an update operation that updates the policy engine based on the series of state-action-reward entries stored in the state-action-reward repository (Patil teaches updating a model based on the set of training data instances stored in the training data store 610. See par. 74. Thus, Patil suggests modifying the system of Mishra, Pahwa, and Pellowski so that the configuration manager is updated using a set of training instances each comprising a state, an action, and a reward, because doing so is useful for the reasons provided above with respect to claim 11), but Mishra, Pahwa, Pellowski, and Patil do not teach starting an entry counter that is configured to count to a predefined entry count, and performing the update operation in response to the entry counter reaching the predefined entry count. However, Soto teaches a machine learning system whereby a model is updated using a set of training samples in response to a counter indicating that the number of training samples in the set has reached a threshold. See par. 261.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mishra, Pahwa, Pellowski, and Patil so that the configuration manager is updated in response to a counter indicating that the number of training data instances has reached a threshold, because doing so ensures that the configuration manager is updated only when there are a sufficient number of training data instances. 
Regarding claim 14, Mishra, Pahwa, Pellowski, Patil, and Soto teach wherein the policy engine includes a deep learning model configured to output a set of actions to be taken for a given input state; and wherein performing the update operation includes: training the deep learning model using the series of state-action- reward entries stored in the state-action-reward repository (Patil teaches training a model using the set of training data instances in the training data store 610. See par. 74. Thus, Patil suggests modifying the system of Mishra, Pahwa, Pellowski, and Soto so that the configuration manager is updated using a set of training instances each comprising a state, an action, and a reward, because doing so is useful for the reasons provided above with respect to claim 11).
Claim 17 is rejected under 35 U.S.C. 103 because it is unpatentable over Mishra and Pahwa, as applied to claim 15 above, in further view of Ceccarelli (US 2021/0211371).
Regarding claim 17, Mishra and Pahwa do not teach wherein programming the enforcement points with the respective load balancing policies includes: configuring a set of enforcement points to issue ingested microservice requests in accordance with reinforcement learning based load balancing. However, Ceccarelli teaches a system whereby routing infrastructure is configured to route requests in accordance with reinforcement learning based load balancing. See par. 22-23. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mishra and Pahwa so that the load balancers are configured to route requests in accordance with reinforcement learning based load balancing because doing so allows the system to perform reinforcement learning based load balancing. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459